UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE EX PARTE
APPLICATION OF MARCELO BOMBAU                                        20 Misc. 158
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782                                            ORDER
                           Applicant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Applicant has filed an ex parte application for an order pursuant to 28

U.S.C. § 1782 to conduct discovery in a foreign proceeding. It is hereby

       ORDERED that Applicant shall serve all interested parties, including the subpoena

recipient(s), with the papers in support of the application by April 3, 2020. It is further

       ORDERED that responsive papers, if any, are due by April 10, 2020. Reply papers, if

any, are due by April 15, 2020. No submissions may exceed six pages and shall otherwise

comply with the Court’s Individual Rules.



Dated: March 25, 2020
       New York, New York
